DETAILED ACTION

This action is in reply to Applicant’s response filed March 24, 2021.
Claims 1, 3, 4, 6-12, 14, 15, and 17-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason(s) for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not expressly teach or render obvious the invention as recited in the independent claims.  “[D]etermining whether the application that has been switched to the background satisfies at least one condition by monitoring a usage amount of a CPU by the application that has been switched to the background; limiting an operation of the application if the application that has been switched to the background satisfies the at least one condition; […] wherein limiting the operation of the application comprises: […] determining whether the application is included in one of a first list maintained at the electronic device or a second list maintained at the electronic device; when the application is determined to not be included in either the first list or the second list, and the time period exceeds a specified time, limiting the operation of the application by allocating the application to a low-power CPU that is driven by relatively low power among a plurality of CPUs; 2DOCKET No. SAMS07-73029APPLICATION NO. 15/642,257PATENTwhen the application is included in the first list, not limiting the operation of the application; and when the application is included in the second .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the examiner should be directed to Kimberly Jordan whose telephone number is 571-270-5481.  The examiner can normally be reached on Monday-Friday 9:30am-5pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.


/KIMBERLY L JORDAN/Examiner, Art Unit 2194 
                                                                                                                                                                                                       
/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194